Citation Nr: 0705124	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	A. T. Fenley, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for a rating of total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.  
The veteran timely perfected an appeal of the denial of the 
TDIU.  

The veteran was scheduled for a Board hearing at the RO; 
however, he later withdrew his request for that hearing.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  


FINDINGS OF FACT

1.  The veteran is service-connected for a low back 
disability, evaluated as 40 percent disabling, a right knee 
disability, evaluated as 20 percent disabling, a left knee 
disability, evaluated as 10 percent disabling, bilateral pes 
planus, evaluated as 10 percent disabling, and a residual 
scar disability, evaluated as 10 percent disabling, for a 
combined evaluation of 70 percent disabling.

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an April 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for TDIU, what information and 
evidence is needed to establish a disability rating and 
effective date, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his 
possession.  The claim was readjudicated in May and July 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and statements from his 
private physicians.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for TDIU, any 
question as to an appropriate effective date is rendered 
moot.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2006).  All veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2006).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA and private medical records, 
statements from private physicians, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is service-connected for a low back disability, 
evaluated as 40 percent disabling, a right knee disability, 
evaluated as 20 percent disabling, a left knee disability, 
evaluated as 10 percent disabling, bilateral pes planus, 
evaluated as 10 percent disabling, and a residual scar 
disability, evaluated as 10 percent disabling, for a combined 
evaluation of 70 percent disabling.  Thus, the veteran meets 
the percentage requirements of 38 C.F.R. § 4.16(a).  
Therefore, the Board must now determine whether the veteran's 
service-connected disabilities render him unable to follow a 
substantially gainful occupation.

On his November 2003 claim for TDIU, the veteran stated that 
his service-connected disabilities of the knees, low back, 
and feet prevent him from securing or following any 
substantially gainful occupation.  In an October 2004 
correspondence the veteran stated that he was unemployed 
because of his service-connected left knee disability.

The veteran's employment records show that he went on 
disability retirement with the Postal Service in November 
2003 due to chondromalacia of the patella in both knees.  
They also show that he worked as a building equipment 
mechanic prior to retiring.  The work was classified as 
medium to heavy.

A December 2003 VA examination diagnosed chronic lumbosacral 
strain with normal MRI scan and some non-physiological 
clinical testing responses, chondromalacia of both knees, low 
arches in both feet but radiologically normal feet, and 
status post hydrocele repair without residuals.  The examiner 
opined that the chondromalacia in the knees would not be 
conducive to employment involving physically strenuous 
maintenance activities.  The examiner then stated, however, 
that there was no medical contraindication to less physical 
employment, especially any form of sedentary work.

The record contains an April 2005 letter from the veteran's 
private physician.  The physician begins by noting that the 
veteran has been treated for his left ankle and left knee.  
The physician acknowledges that the veteran also has a low 
back disorder for which he has been treated at a VA facility.  
The physician then opines that based on the ankle and knee 
disabilities, the veteran will not be able to return to his 
prior work as a mechanic but that he could return to semi-
sedentary type work, depending on his other disabilities.  

The record contains another April 2005 statement from a 
second private physician written on a VA Form 21-4138 and 
beginning with the following pre-typed text: 

The above-captioned veteran has been treated at this 
facility for his service-connected ___.  It is my 
medical opinion that this condition, along with his 
other service-connected disabilities, render [the 
veteran] unemployable.  I have reviewed his records 
showing all of his service-connected disabilities.  

The statement then continues in the physician's handwriting 
listing the veteran's service-connected low back, bilateral 
knee, and bilateral pes planus disabilities, as well as a 
nonservice-connected post traumatic arthritis of the left 
ankle.  The physician then indicates that the veteran has 
limitations in standing, walking, bending, squatting, and 
lifting.  The statement concludes with the physician's 
signature.  

Although by signing the form the physician appears to opine 
that, along with a nonservice-connected left ankle disorder, 
the veteran's service-connected low back, bilateral knee, and 
bilateral pes planus disabilities render him unemployable, he 
has not presented any supporting evidence.  In this regard, 
the physician merely indicates that the veteran has 
limitations in standing, walking, bending, squatting, and 
lifting, but he does not elaborate on the extent of these 
limitations.  Moreover, the physician does not elaborate to 
what extent the nonservice connected left ankle condition 
contributes to unemployability.  Thus, the Board observes 
that the statements contained in the above form have less 
probative value in deciding the issue at hand.

The record also contains an April 2005 VA examination report 
which reflects complaints of low back pain all day every day, 
bilateral knee pain all day every day, and that the veteran 
is unable to sit for more than 45 minutes or stand for more 
than an hour.  After examination, the examiner diagnosed the 
veteran with lumbosacral strain with evidence of symptom 
magnification, bilateral chondromalacia patellae of the knee, 
no evidence of flat feet (pes planus), and bilateral plantar 
fasciitis.  The examiner stated that, "if one takes the 
veteran's activity restrictions at face value based on his 
report this evening, the veteran would be unable to obtain or 
maintain gainful employment including sedentary employment 
because he reports that he is unable to sit up for more than 
45 minutes and needs to lie down intermittently as well."  
The examiner added that "this typically places an 
unreasonable burden on most employers, whereas the ability to 
sit and stand as necessary can often be accommodated, the 
ability to lie down is frequently over the line."

The Board first notes the examiner's comment that the veteran 
showed signs of exaggerating his low back symptoms.  The 
Board next notes that the examiner prefaced his opinion on 
the veteran's ability to work with the phrase "if one takes 
the veteran's activity restrictions at face value based on 
his report this evening."  Given the above, the Board finds 
the examiner's opinion to be of less probative value in 
determining the veteran's actual ability to secure or follow 
a substantially gainful occupation.  

Lastly, the record contains a May 2006 VA examination report, 
which included review of the file.  The report begins with 
the examiner noting the above April 2005 examination report 
and the veteran noting that there have been no substantial 
changes in his conditions since that time.  The examiner 
noted that he was able to sit comfortably with 90 degrees of 
spine flexion, but when standing could only demonstrate 30 
degrees.  Likewise, straight leg raising while sitting was 
negative, but while supine provided pain with elevation 
beyond about 15 degrees.  The examiner found the results 
inconsistent and representative of non-physiological 
response.  

X-rays of the lumbar spine was normal.  X-rays of both knees 
were reported as essentially unremarkable.  The examiner 
diagnosed: lumbosacral strain with evidence of symptom 
magnification, minimal bilateral osteoarthritis of the knees, 
no flat feet, minimal hypertension, and recent onset of 
diabetes mellitus.  He concluded that the veteran is 
considered employable for more forms of employment.  

This examination report provides the most recent assessment 
of the severity of the veteran's disabilities and of his 
ability to work, and the opinion was provided following 
review of the file.  See Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  As such, the Board finds this opinion to be of 
greatest probative value.

Given the first April 2005 private physician's statement 
indicating that the veteran can perform sedentary work, the 
lower probative value in the second April 2005 statement and 
April 2005 VA examination report, and the most recent, and 
most probative, May 2006 VA examination report indicating 
that the veteran can work, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is unable to secure and follow a substantially 
gainful occupation.  Therefore, entitlement to TDIU is not 
warranted at this time.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


